Citation Nr: 0510196	
Decision Date: 04/08/05    Archive Date: 04/21/05

DOCKET NO.  04-24 594A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a dental disability 
for the purpose of establishing entitlement to VA 
compensation.

2.  Whether new and material evidence, sufficient to reopen 
the claim of service connection for Barrett's esophagitis, 
has been received.

3.  Entitlement to service connection for depression claimed 
as secondary to a dental condition.

4.  Entitlement to service connection for heart disease 
claimed as secondary to a dental condition.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and Mr. H.T.T.


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran had active duty service from December 1945 to 
February 1947. 

This matter comes before the Board of Veterans' Appeals 
(Board) from October 2002, March 2003, and December 2003 
rating decisions of the RO, which denied entitlement to the 
benefits enumerated above.  

The Board previously denied service connection for 
esophagitis by January 1997 decision.  Board decisions are 
final.  38 U.S.C.A. §§ 511(a), 7103, 7104(a) (West 2002); 
38 C.F.R. § 20.1100 (2004).  A previously decided claim may 
not be reopened in the absence of new and material evidence.  
Barnett v. Brown, 8 Vet. App. 1 (1995) (citing 38 U.S.C. §§ 
5108, 7104(b)).  Regardless of the RO's action, the Board is 
legally bound to decide the threshold issue of whether the 
evidence is new and material before addressing the merits of 
a claim.  Id.

The veteran testified at a hearing before the undersigned 
Acting Veterans Law Judge in March 2005.

It is noted that the dental claim has been restyled in order 
to better represent the veteran's interests.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Periodontal disease and replaceable missing teeth will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment.  
38 C.F.R. § 3.381.  Loss of teeth due to loss of the alveolar 
process as a result of periodontal disease are not rated.  
Ratings are available, however, for tooth loss based on bone 
loss which is due to trauma or disease such as osteomyelitis.  
38 C.F.R. § 4.150, Diagnostic Code 9913.  

The veteran asserts that he developed trench mouth and/or an 
infection, which caused some teeth to be extracted during 
service (1945-1947).  In 1950, several years after discharge, 
he related that he had to have all of his teeth removed due 
to an infection which was related to his military service.  
He also relates that he has several other disabilities 
including esophagitis, depression, and heart problems as a 
result of his service-related dental condition. 

In a November 2003 opinion, Dr. B. indicated he had reviewed 
the veteran's service and post-service medical records.  Dr. 
B opined that the veteran had osteomyelitis in service which 
caused some teeth to be removed in service, and some teeth to 
be removed after service.  The basis for the opinion is 
somewhat unclear given the lack of medical evidence on file 
of a diagnosis of osteomyelitis in service or thereafter.  
Rather, most examiners have limited the veteran's dental 
diagnosis to periodontal disease.  (It is noted that in 
August 1950, eligibility for VA outpatient treatment was 
established for pyorrhea alveoloaris (periodontal disease) 
and missing teeth #4 and 5.)

The veteran has not yet been afforded a VA dental examination 
and such is needed pursuant to VA's duty to assist.  It is 
noted that the examiner should examine the entire record to 
include the opinions provided by Dr. B in 2003 and determine 
whether the veteran has osteomyelitis and, if so, whether 
such was related to a disease or injury in service. 

It is noted the remaining claims are all inextricably 
intertwined with the dental claim and adjudication should be 
deferred pending further evidentiary development.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA examination.  The entire claims folder 
should be furnished to the examiner.  The 
opinions of Dr. B, from 2003, should be 
consulted.  All necessary tests and 
studies should be completed.  In 
addition, the examiner is asked to 
address the following questions:  Did the 
veteran have osteomyelitis, during 
service?  If so, did such result in loss 
of all teeth or any chronic 
gastrointestinal, psychiatric, and 
cardiovascular problems?  Is it at least 
as likely as not that pyorrhea alveolaris 
(or any other dental disability which is 
of service origin) caused or aggravated 
any chronic gastrointestinal, 
psychiatric, and cardiovascular problems?

2.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

3.  Then re-adjudicate the claims, and if 
they are not granted, issue a 
supplemental statement of the case.  
Return the case to the Board, if 
otherwise in order.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	K. Parakkal 
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
    




5

